Citation Nr: 0943298	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-18 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Whether the Veteran's surviving spouse's countable income for 
the period from February 1, 2006 through February 28, 2007, 
exceeded the limit established by law for the receipt of 
improved death pension benefits based on the need for aid and 
attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to 
February 1954.  The Veteran died in January 1984.  In an 
October 2006 rating decision issued in November 2006, the 
appellant, the Veteran's surviving spouse, was granted improved 
death pension benefits based on the need for aid and attendance 
of another person, effective November 29, 2005, and she was 
also found incompetent to handle disbursement of funds but a 
payee/fiduciary was not named at that time.  

Later, in a December 2006 administrative action, an attorney, 
Clara M. Perugini-Erickson, was appointed the appellant's 
conservator for VA benefits, having already been appointed her 
court-appointed fiduciary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
through her conservator if further action is required.


REMAND

In general, the surviving spouse of a veteran is entitled to 
receive nonservice-connected death pension benefits if the 
Veteran had qualifying service and the surviving spouse's meets 
the net worth requirements of 38 C.F.R. § 3.274 (2009) and has 
an annual income not in excess of the applicable maximum annual 
pension rate (MAPR) specified in 38 C.F.R. § 3.23 (2009).  38 
U.S.C.A. § 1541(a) (West 2002); 38 C.F.R. § 3.3(b)(4) (2009).

Under applicable criteria, payments of death pension benefits 
are made at a specified annual maximum rate, reduced on a 
dollar-for-dollar basis by annualized countable income.  38 
U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 
(2009).  Payments of any kind, from any source, shall be 
counted as income during the 12-month annualization period in 
which received, unless specifically excluded. 38 C.F.R. §§ 
3.271, 3.272 (2009).  Nonrecurring income (i.e., income 
received or anticipated on a one-time basis during a 12-month 
annualization period, such as an inheritance or liquidation of 
annuities or investment accounts to pay for expenses) is 
counted for a full 12-month annualization period following 
receipt of the income.  Id. § 3.271(a)(3).

Unreimbursed medical expenses (UMEs), which were paid within 
the 12-month annualization period regardless of when incurred, 
are excluded from annual countable income to the extent that 
the amount paid exceeds 5 percent of the maximum annual rate 
payable--$354 (as of December 1, 2005) and $366 (as of December 
1, 2006).  38 C.F.R. § 3.262 (2009).  Exclusions from countable 
income for the purpose of determining entitlement to pension 
also include amounts paid for a Veteran's just debts, expenses 
of last illness and burial, to the extent such burial expenses 
were not reimbursed by VA.  38 C.F.R. § 3.272 (2009).  However, 
such expenses are not applicable here as the Veteran died in 
1984.

The maximum annual rates of improved pension are specified in 
38 U.S.C.A. §§ 1521 and 1542, as increased from time to time 
under 38 U.S.C.A. § 5312.  The rates of death pension benefits 
are published in tabular form in appendix B of Veterans 
Benefits Administration Manual M21-1 (M21-1), and are given the 
same force and effect as if published in the Code of Federal 
Regulations.  38 C.F.R. § 3.21 (2009).

The appellant's claim for death pension benefits was received 
by the RO on November 29, 2005.  Effective December 1, 2005 and 
December 1, 2006, the MAPRs for calendar years 2006 and 2007 
for a surviving spouse with no children were $7,094 and $7,329, 
respectively, while the MAPRs for a surviving spouse with no 
children requiring aid and attendance for the same time periods 
were $11,340 and $11,715, respectively.  

In the present case, the Board cannot accurately calculate the 
appellant's income as a result of missing and/or inconsistent 
data.  It is not clear from the current record, for example, 
when and in what amounts the appellant's annuities/investment 
accounts were liquidated and used to pay expenses for the 
appellant in 2005 and 2006.  It appears that the AIG annuity, 
in the amount of $25,563 was received entirely in January 2006; 
however, it is unclear when and in what amounts the Edward 
Jones annuity was liquidated prior to mid-December 2006.  
Moreover, the appellant's conservator was mistaken that such 
payments would not be counted as income and the record is not 
clear what amounts that the appellant received from the Social 
Security Administration.  As of December 1 of 2004, 2005, and 
2006, the appellant was receiving monthly payments of 
$1,314.20, $1,368.50, and $1,413.50, respectively, and the 
standard Medicare deductions were $88.50, $93.50, and $96.40, 
respectively.  Although the appellant's conservator indicated 
that the appellant incurred another $200 in UMEs each month, 
from the receipts that she has provided, it appears that many 
of the UMEs incurred during 2006 were not paid for until after 
March 1, 2007 and therefore should not be used to reduce 
countable income for 2006.  Thus, the Board finds that the 
appellant's conservator has not provided a detailed accounting 
of actual income received and UMEs actually paid for (with 
receipts) from November 29, 2005 through February 28, 2007.  
She should be asked to do so, on remand.  Finally, in a 
December 2005 statement, the appellant's representative 
indicated that she had attached a copy of the VA Form 21-22, 
appointing the Disabled American Veterans as her 
representative; however, such form is not in the claims file.  
It should be associated with the record on remand.



Accordingly, the case is REMANDED for the following action:

1.  Send a letter informing the appellant 
through her conservator with a copy to the 
appellant's representative that, in order for 
her claim to be properly adjudicated, she 
needs to provide accurate, reliable, and 
complete information with respect to the 
sources and amounts of monthly income, to 
include one-time payments, she received from 
November 29, 2005 through February 28, 2007.  
She should be asked to specifically indicate 
when and in what amounts payments from the AIG 
and the Edward Jones annuities were received.  

Ask the appellant to fill out a VA Form 21-
8416, Medical Expense Report, for the period 
beginning December 1, 2005 through February 
28, 2007.  In filling out this form, only 
bills already paid for and by the appellant 
(or her conservator), on her behalf, and not 
reimbursed from any other source, including 
insurance, may be counted.  VA does not count 
as medical expenses Medicare Part B premiums 
or private health insurance premiums.  Any 
questions may be addressed by contacting: 1-
800-827-1000.  The appellant and her 
representative should be given a reasonable 
opportunity to respond to the letter, and any 
additional information or evidence received 
should be associated with the record on 
appeal.  The letter should clearly explain to 
the appellant that she has a full one-year 
period to respond (although VA may decide the 
claim within the one-year period).

2.  Associate with the claims file a copy 
of the VA Form 21-22, appointing the 
Disabled American Veterans as the 
appellant's representative.

3.  After completing the requested action, 
and any additional notification and 
development deemed warranted, readjudicate 
the claim on appeal.  If any benefit sought 
on appeal remains denied, furnish to the 
appellant through her conservator and the 
appellant's representative, an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


